Order entered January 10, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01058-CV

                            ROBERT T. O'DONNELL, Appellant

                                               V.

                                 JULIA L. VARGO, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-50667-2013

                                           ORDER
       The Court has before it appellant’s January 6, 2017 motion to file his first amended brief.

On January 3, 2017, we granted appellant’s December 30, 2016 emergency motion to extend

time to file his amended brief and ordered his amended brief filed no later than January 6, 2017.

On January 6, 2017, appellant filed his first amended brief along with a motion to extend time.

Because his brief was filed on January 6, 2017, the same day it was due, we DENY his January

6, 2017 motion to extend time as moot.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE